Motion Denied; Appeal Dismissed and Memorandum Opinion filed February
27, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00418-CV

                       JUNE R. WILLIAMS, Appellant
                                       V.

         STONELEIGH GARDENS ASSOCIATES, L.L.C, Appellee

              On Appeal from County Civil Court at Law No. 1
                           Harris County, Texas
                     Trial Court Cause No. 1128153

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed April 16, 2019. The clerk’s record
was filed May 17, 2019. The reporter’s record was filed September 16, 2019, 2017.

      Appellant’s brief was originally due October 6, 2019. We granted three
motions to extend time to file appellant’s brief until January 14, 2020. When we
granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. On January 13, 2020, appellant filed a further
motion to extend time to file appellant’s brief until February 6, 2020.
      On February 4, 2020, this court issued an order denying that motion and
stating that unless appellant filed a brief on or before February 14, 2020, the court
would dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      On February 18, 2020, appellant filed a fifth motion to extend time to file
her brief. Appellant filed no brief. Accordingly, the motion is denied, and the
appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                          2